129 Ga. App. 646 (1973)
200 S.E.2d 502
STAFFORD et al.
v.
MINCY et al.
48503.
Court of Appeals of Georgia.
Submitted September 5, 1973.
Decided September 14, 1973.
W. M. Mathews, Jr., for appellants.
Powell, Goldstein, Frazer & Murphy, Frank Love, Jr., for appellees.
STOLZ, Judge.
The defendants appeal from a judgment of the Civil Court of Fulton County rendered by the trial judge sitting as trier of fact without a jury.
A review of the record discloses that the findings of fact and conclusions of law required by Code Ann. § 81A-152 (a) (Ga. L. *647 1969, pp. 645, 646; 1970, pp. 170, 171) were not made. Nor does it appear that there was a written waiver thereof.
Accordingly, the case is remanded with direction that the trial judge vacate the judgment and prepare, or cause to be prepared, appropriate findings of fact and conclusions of law, and enter judgment thereon.
Appeal remanded with direction. Eberhardt, P. J., and Pannell, J., concur.